Citation Nr: 0907347	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-39 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss, and if so, entitlement to service connection 
for same. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran has verified service from June 19, 1969 to 
December 23, 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
hearing loss on the basis that new and material evidence had 
not been received.  

While the Board has determined that the claim should be 
reopened, it finds that the claim should be remanded for 
further evidentiary development.  The issue of entitlement to 
service connection for hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for hearing loss was previously denied in a May 1971 rating 
decision.  The Veteran was notified of that decision but 
failed to perfect a timely appeal.  The decision became 
final.

2.  The evidence submitted since the May 1971 rating decision 
pertinent to the claim for service connection for hearing 
loss was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The May 1971 rating decision that denied the Veteran's 
claim of entitlement to service connection for hearing loss 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2008).

2.  Additional evidence submitted since the May 1971 rating 
decision is new and material, and the claim for service 
connection for hearing loss is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record reflects that the original claim for service 
connection for hearing loss was denied by a May 1971 rating 
decision, which denied the claim on the basis that there was 
no evidence of treatment of a hearing problem during service 
and that a hearing loss disability was not shown by the 
evidence then of record.  The Veteran did not respond by 
filing a timely notice of disagreement (NOD) and a 
substantive appeal.  Therefore, the May 1971 rating decision 
became final and not subject to revision upon the same 
factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. 
§§ 20.302, 20.1103.  This is the most recent final decision.  
As such, the claim for service connection for hearing loss 
may only be reopened if new and material evidence is 
submitted.  Based on the grounds stated for the denial of the 
claim in the May 1971 rating decision, new and material 
evidence would consist of medical evidence of current 
findings of hearing loss for VA benefits purposes or medical 
evidence linking such findings/diagnosis to the Veteran's 
service.

In this regard, evidence received since the May 1971 rating 
decision includes October 2003 VA audiological and September 
2008 private consultation results that reveal findings of 
hearing loss that are consistent with bilateral hearing loss 
disability for VA benefits purposes, and the September 2008 
private consultation opinion that the audiogram results were 
often seen in patients who have been exposed to excessive 
noise.  Since the lack of findings of hearing loss for VA 
benefits purposes and/or evidence of a nexus of such 
disability to service were the reasons for the denial of 
service connection for hearing loss in the May 1971 decision, 
these newly received examination findings and opinion relate 
to unestablished facts necessary to substantiate the claim, 
i.e., the service connection requirements of current 
disability and nexus.  38 C.F.R. §§ 3.303, 3.385 (2008).

Accordingly, the Board finds that this additional evidence 
was not previously submitted, relates to unestablished facts 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonably opportunity of 
substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for bilateral hearing 
loss is reopened.


ORDER

New and material evidence having been submitted, the 
Veteran's claim for service connection for bilateral hearing 
loss is reopened.


REMAND

Having determined that new and material evidence has been 
submitted to warrant the reopening of the claim for service 
connection for bilateral hearing loss, the Board finds that 
this claim now requires further evidentiary development.  
More specifically, in offering an opinion with respect to the 
etiology of the Veteran's bilateral hearing loss, the 
September 2008 private examiner was of the opinion that the 
Veteran's audiogram results were often seen in patients who 
have been exposed to excessive noise, the Veteran's in-
service occupation was equipment operator and mechanic, and 
there is no evidence of any significant post-service noise 
exposure.  The November 2005 statement of the case also 
conceded the Veteran's exposure to noise during service.  
Consequently, based on all of the foregoing, the Board finds 
that the Veteran should be furnished with a VA examination 
and opinion as to whether it is at least as likely as not 
that the Veteran's current hearing loss was incurred in 
service.  

Since the most recent VA treatment records in the claims 
folder are dated in July 2005, while the case is in remand 
status, the Board finds that an effort should also be made to 
obtain additional VA treatment records for the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain 
additional VA treatment records for the 
Veteran, dated since July 2005.  

2.  Thereafter, make arrangements for 
the Veteran to be afforded a VA 
audiological examination.  The claims 
folder must be made available to the 
examiner for review and its 
availability should be noted in the 
opinion that is provided.  All 
indicated studies should be conducted, 
and all findings reported in detail.

The examiner should state whether it is 
at least as likely as not (50 percent 
or greater) that the Veteran's hearing 
loss had its onset during active 
service or is related to any in-service 
disease or injury, including acoustic 
trauma.  The examiner should be 
informed that exposure to noise during 
service has been conceded, and the 
Veteran has reported a continuity of 
symptomatology since service.

A detailed rationale for any opinion 
expressed should be provided.

3.  Finally, readjudicate the claim on 
appeal based on all evidence received 
since the November 2005 statement of 
the case.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


